EGAN, District Judge.
Pursuant to Federal Rule of Civil Procedure 36, 28 U.S.C., the plaintiff has requested the defendants to admit the truth of some eighteen statements of fact. The defendants have admitted the truth of two of the statements and have objected to the others on the ground that they concern controversial issues of fact which are to be determined by the jury. Counsel submitted briefs and made oral argument on these objections.
Although there are cases to the contrary,1 this Court is of the opinion that the better rule is that the fact that admissions concern controversial issues of fact does not of itself make them objectionable.2 Indeed, since the purpose of the rule is to eliminate the necessity of proof of uneontroverted facts and since the party requested has the opportunity to deny that the requested admissions are true, full use of the procedure provided will enable the parties to determine before trial just which issues of fact are controverted and which are not.
Order
And Now, March 31, 1960, the objections of the defendants to the plaintiff’s requested admissions will be and hereby are Overruled.

. People of State of California v. The Jules Fribourg, D.C.N.D.Cal.1955, 19 F.R.D. 432; Alaska Credit Bureau v. Stevenson, D.C.Alaska 1954, 15 F.R.D. 409; Electric Furnace Co. v. Fire Ass’n, D.C.N.D.Ohio 1949, 9 F.R.D. 741; Demmert v. Demmert, D.C.Alaska 1953, 115 F.Supp. 430, 433.


. United States v. Ehbauer, D.C.W.D.Mo.1952, 13 F.R.D. 462; Jones v. Boyd Truck Lines, D.C.W.D.Mo.1951, 11 F.R.D. 67; Dulansky v. Iowa-Illinois Gas & Electric Co., D.C.S.D.Iowa 1950, 92 F.Supp. 118.